DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Note
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP § 2123.
Claim Status
Claims 1-20 are currently pending. Claims 1, 2, 10, 19, and 20 have been amended as per Applicant’s amendment filed 30 August 2021.
Response to Arguments
Examiner withdraws claim objections in favor of the amended claims.
Applicant's arguments filed 30 August 2021 have been fully considered but they are not persuasive. The newly amended claims are addressed in the rejections below.
With regards to the amended claims, Applicant has amended the independent claims to recite “wherein the redundant rows include an unknown number of un-remapped redundant rows”. Although Examiner was able to find potential support for this claim amendment in the instant specification [0014], Examiner notes this appears to be Applicant Admitted Prior Art (AAPA). The specification recites “[0014] The number of redundant rows that are available on a DRAM device is not typically known as such information may reveal confidential information of the DRAM device manufacturer's processes. Moreover, the remappings to redundant rows are .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, 10, and 19 recite the limitations “wherein the redundant rows include an unknown number of un-remapped redundant rows” and “a value of the unknown number of un-remapped redundant rows”. It is unclear where support for these 
Claims 2-9, 11-18, and 20 inherent the same issues as the independent claims they depend on and are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph for similar reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9-12, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pope (US 20180247699 A1) in view of Warnes (US 20170200511 A1) and Applicant Admitted Prior Art (AAPA).

Referring to claims 1, 10, and 19, taking claim 1 as exemplary, Pope teaches
An information handling system, comprising: a dual in-line memory module (DIMM) including a memory storage device and a post- package repair (PPR) module, ([Pope 0014-0016, 0022] memory modules comprising DDR4 modules or any other type of memory module that includes PPR capability, where DDR modules are referred to as DIMMs [Pope 0011]) the memory storage device arranged in a plurality of rows including data rows and redundant rows, ([Pope 0023] Each of memory modules 112 includes a plurality of rows. For example, memory module 112A includes rows 114A-114N ("rows 114"). In addition to rows 114, memory module 112A includes a spare row 116. Spare row 116 is illustrated as a single row for the purpose of example, and may comprise a plurality of spare rows in various examples, corresponding to Applicant’s redundant rows [see instant specification 0011]) the PPR module configured to remap an address within the DIMM physical address space from one of the data rows to one of the redundant rows; ([Pope 0014, 0030, Fig. 3] PPR allows a compatible memory controller to remap the faulty row to a spare row, in FIG. 3, memory controller 104 has remapped the row associated with address x from row 114A, to spare row 116) .
Pope does not explicitly teach wherein the redundant rows include an unknown number of un-remapped redundant rows; and a memory controller communicatively coupled to the DIMM and configured to determine a value of the unknown number of un-remapped redundant rows.
Examiner notes “wherein the redundant rows include an unknown number of un-remapped redundant rows” appears to be Applicant Admitted Prior Art (AAPA). The instant specification recites “[0014] The number of redundant rows that are available on a DRAM device is not typically known as such information may reveal confidential information of the DRAM device manufacturer's processes. Moreover, the remappings to redundant rows are typically fused into the DRAM devices by the DRAM device manufacturer, so that the 
Warnes teaches wherein the redundant rows include an unknown number of un-remapped redundant rows ([Warnes 0012] A memory controller that is unaware of how many repair units are available to a volatile memory device may not know if a PPR is possible on the volatile memory device until the memory controller sends a PPR command and receives either a notification that the PPR is complete, or that an attempt to perform the PPR has failed.) and a memory controller communicatively coupled to the DIMM and configured to determine a value of the unknown number of un-remapped redundant rows ([Warnes 0022-0023, 0040, Figs.2, 4] the memory controller may maintain counters during runtime of memory module 100 to keep track of how many PPRs are performed and how many repair units are used on memory module 100, may have up-to-date information about repair unit availability and number of PPRs performed at the beginning of the next runtime of memory module 100, and may initialize, based on PPR data read from non-volatile memory on a memory module, a plurality of counters).
Pope and Warnes are analogous art because they are from the same field of endeavor in post package repair. Before the effective filing date of the invention, it would have been obvious 
As per the non-exemplary claim(s), this/these claim(s) has/have similar limitations and is/are rejected based on the reasons given above.
	
Referring to claims 2 and 11, taking claim 2 as exemplary, Pope in view of Warnes teaches
The information handling system of claim 1, wherein the memory storage device provides an indication that indicates that a number of un-remapped redundant rows is equal to zero when the indication is in a first state, that indicates that the number of un-remapped redundant rows is greater than or equal to one when the indication is in a second state, and that does not otherwise indicate the exact number of un-remapped redundant rows ([Warnes 0041-0044, Figs. 2, 5] plurality of PPR counters are maintained and updated, including an available repair units field and a PPR completion field (e.g., available repair units fields 208a-b and PPR completion fields 210a-b of FIG. 2) may be read for each repair unit type, and instructions 512 may use the field values to initialize an available repair units counter and a PPR completion counter for each repair unit type, and may increment/decrement the appropriate counters based on information in the PPR completion/in-progress indication, and/or information in the PPR query in response to which the PPR completion/in-progress indication).
The same motivation that was utilized for combining Pope and Warnes as set forth in claims 1 and 10 is equally applicable to claims 2 and 11.
As per the non-exemplary claim(s), this/these claim(s) has/have similar limitations and is/are rejected based on the reasons given above.

Referring to claims 3 and 12, taking claim 3 as exemplary, Pope in view of Warnes teaches
The information handling system of claim 2, wherein, in determining the exact number of un- remapped redundant rows, the memory controller is further configured to: write a pre-determined data pattern to the data rows; select a first data row; direct the PPR module to remap the first data row to a first redundant row; read the first data row; and determine if the contents of the first data row include the pre-determined data pattern ([Pope 0020, 0047-0048, Figs. 2, 5, 6] The techniques of this disclosure also enable a computing device to inject a particular failure pattern. By enabling a memory controller to inject a particular failure pattern into a spare row, where the system may map an address associated with a first memory row of a computing device to a spare memory row of the computing device. The spare memory row may have a memory failure pattern. At block 606, the system may read (e.g., via memory controller 104) data from the spare memory row).
As per the non-exemplary claim(s), this/these claim(s) has/have similar limitations and is/are rejected based on the reasons given above.


The information handling system of claim 1, wherein the information handling system is configured to direct the memory controller to determine the exact number of un-remapped redundant rows during a system boot process for the information handling system ([Warnes 0022, 0025] When a command is issued to reboot or power down memory module 100, the memory controller may write a counter value, indicating how many repair units are still available on memory module 100, to available repair units field 108. The memory controller may write a counter value, indicating how many PPRs have been performed on memory module 100, to PPR completion field 110, and available repair units field 208b may indicate how many spare rows are available for performing PPR on volatile memory devices on memory module 200).
The same motivation that was utilized for combining Pope and Warnes as set forth in claims 1 and 10 is equally applicable to claims 9 and 18.
As per the non-exemplary claim(s), this/these claim(s) has/have similar limitations and is/are rejected based on the reasons given above.

Claims 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pope (US 20180247699 A1) in view of Warnes (US 20170200511 A1) as applied to claims 2 and 11 above, and further in view of Wu (US 20170308447Al).

Referring to claims 8 and 17, taking claim 8 as exemplary, Pope in view of Warnes teaches
([Warnes 0022] the memory controller may maintain counters during runtime of memory module 100 to keep track of how many PPRs are performed and how many repair units are used on memory module 100 and ([Warnes 0041-0044, Figs. 2, 5] plurality of PPR counters are maintained and updated, including an available repair units field and a PPR completion field (e.g., available repair units fields 208a-b and PPR completion fields 210a-b of FIG. 2) may be read for each repair unit type, and instructions 512 may use the field values to initialize an available repair units counter and a PPR completion counter for each repair unit type, and may increment/decrement the appropriate counters based on information in the PPR completion/in-progress indication, and/or information in the PPR query in response to which the PPR completion/in-progress indication).
Pope in view of Warnes does not explicitly teach wherein: the plurality of rows is organized into a first bank group of rows and a second bank group of rows, the first bank group of rows including first data rows and first redundant rows, and the second bank group of rows including second data rows and second redundant rows. 
Wu teaches wherein: the plurality of rows is organized into a first bank group of rows and a second bank group of rows, the first bank group of rows including first data rows and first redundant rows, and the second bank group of rows including second data rows and second redundant rows; ([Wu abstract, 0044, claim 7, Fig. 2b] can check a record of the PPR usage before conduct a PPR flow and send a usage status of spare row(s) of a plurality of bank groups of a DIMM to a controller).

As per the non-exemplary claim(s), this/these claim(s) has/have similar limitations and is/are rejected based on the reasons given above.


Allowable Subject Matter
Claims 4-7, 13-16, and 20 objected to as being dependent upon a rejected base claim, but would be allowable if all 112 issues were addressed and claims were rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record, on the 892 and/or 1449 forms, in the case does not fairly teach or suggest the claimed limitations, nor does it render the claimed invention obvious. 
Pope and Warnes are the closest prior art and although they teach DIMM including post package repair (PPR) capabilities and capability of tracking PPR through the use of counters they are silent as to “direct the memory controller to write a first redundant row count pattern to the first data row; and increment a redundant row counter to indicate a first detection of a first un-remapped redundant row” of the dependent claims.
Examiner suggests amending the independent claims to incorporate allowable subject matter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Regarding post package repair and redundant rows.
US 20190333601 A1
US 20180204631 A1
US 20160300627 A1 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO A GRULLON whose telephone number is (571)272-8318.  The examiner can normally be reached on Monday - Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571)270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.